


Exhibit 10.13

 

TYCO ELECTRONICS CORPORATION SUPPLEMENTAL SAVINGS

AND RETIREMENT PLAN

 

 

As Amended and Restated Effective as of January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURPOSE

1

 

 

 

1.1

Supplemental Savings and Retirement Plan

1

1.2

Benefits Under the Tyco SSRP and the Plan

1

1.3

Deferred Compensation Plan

2

1.4

Compliance with Code Section 409A

2

 

 

 

ARTICLE II

DEFINITIONS

2

 

 

 

2.1

Account

2

2.2

Affiliated Company

2

2.3

Base Salary

2

2.4

Base Salary Deferral

3

2.5

Beneficiary(ies)

3

2.6

Board

3

2.7

Bonus Compensation

3

2.8

Bonus Compensation Deferral

3

2.9

Cause

3

2.10

Change of Control

3

2.11

Code

3

2.12

Company

5

2.13

Company Credit

5

2.14

Compensation

5

2.15

Compensation Deferral

5

2.16

Disability

5

2.17

Discretionary Credit

5

2.18

Effective Dates

5

2.19

Eligible Employee

6

2.20

Enrollment and Payment Agreement

6

2.21

Exchange Act

6

2.22

Fiscal Year

6

2.23

Matching Credit

7

2.24

Maximum Matching Percentage

7

2.25

Measurement Funds

7

2.26

Participant

7

2.27

Plan

7

2.28

Plan Administrator

7

2.29

Plan Year

7

2.30

Responsible Company

7

2.31

Retirement

7

2.32

RSIP

8

2.33

RSIP Election

8

2.34

Separation

8

2.35

Specified Date Payment

8

2.36

Spillover Deferrals

8

2.37

Termination Date

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

2.38

Termination Payment

8

2.39

TEL

8

2.40

Tyco SSRP

8

2.41

Year of Service

8

 

 

 

ARTICLE III

ADMINISTRATION

9

 

 

 

3.1

Plan Administrator

9

 

 

 

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION

9

 

 

 

4.1

Current Participants

9

4.2

Future Employees

9

 

 

 

ARTICLE V

BASIC DEFERRAL PARTICIPATION

10

 

 

 

5.1

Election to Participate

10

5.2

Amount of Deferral Election

10

5.3

Deferral Limits

10

5.4

Period of Commitment

10

5.5

Change of Status

10

5.6

Vesting of Compensation Deferrals

11

 

 

 

ARTICLE VI

SPILLOVER PARTICIPATION/MATCHING, COMPANY AND DISCRETIONARY CREDITS


11

 

 

 

6.1

Spillover Election

11

6.2

Matching Credits

11

6.3

Company Credits

12

6.4

Discretionary Credits

12

6.5

Vesting of Matching, Company and Discretionary Credits

13

 

 

 

ARTICLE VII

PARTICIPANT ACCOUNT

13

 

 

 

7.1

Establishment of Account

13

7.2

Earnings (or Losses) on Account

13

7.3

Valuation of Account

14

7.4

Statement of Account

14

7.5

Payments from Account

14

7.6

Separate Accounting

14

 

 

 

ARTICLE VIII

PAYMENTS TO PARTICIPANTS

14

 

 

 

8.1

Annual Election

14

8.2

Change in Election

15

8.3

Cash-Out Payments

15

8.4

Death or Disability Benefit

15

8.5

Valuation of Payments

15

8.6

Unforeseeable Emergency

16

8.7

Withholding Taxes

16

8.8

Effect of Payment

16

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE IX

CLAIMS PROCEDURES

16

 

 

 

9.1

Filing a Claim

16

9.2

Appeal of Denied Claims

18

9.3

Legal Action

19

9.4

Discretion of the Plan Administrator

19

 

 

 

ARTICLE X

MISCELLANEOUS

19

 

 

 

10.1

Protective Provisions

19

10.2

Inability to Locate Participant or Beneficiary

19

10.3

Designation of Beneficiary

20

10.4

No Contract of Employment

20

10.5

No Limitation on Company Actions

20

10.6

Obligations to Company

20

10.7

No Liability for Action or Omission

20

10.8

Nonalienation of Benefits

20

10.9

Liability for Benefit Payments

21

10.10

TEL Guarantee

21

10.11

Unfunded Status of Plan

21

10.12

Forfeiture for Cause

22

10.13

Governing Law

22

10.14

Severability of Provisions

22

10.15

Headings and Captions

22

10.16

Gender, Singular and Plural

22

10.17

Notice

22

10.18

Amendment and Termination

23

10.19

Delay of Payment for Specified Employees

23

10.20

Special Rule Regarding Election Changes Prior to December 31, 2008

24

 

iii

--------------------------------------------------------------------------------


 

TYCO ELECTRONICS CORPORATION SUPPLEMENTAL SAVINGS AND

RETIREMENT PLAN

 

ARTICLE I
Purpose

 

1.1              Supplemental Savings and Retirement Plan. The name of this plan
is the Tyco Electronics Corporation Supplemental Savings and Retirement Plan. 
The Plan was originally effective as of the separation of Tyco Electronics Ltd.
and its underlying subsidiaries from the Tyco International Ltd. controlled
group of corporations (the “Separation”), which occurred on June 29, 2007
(“Original Effective Date”).  The Plan was created as a spin-off from and was a
continuation of the Tyco Supplemental Savings and Retirement Plan (“Tyco SSRP”)
with respect to the Accounts of certain Participants who were aligned with the
Tyco Electronics business unit in conjunction with the Separation.  The Plan was
also created to provide certain of the key employees of the Company and the key
employees of its parents, subsidiaries and affiliates with the ability to defer
receipt of compensation that would otherwise be payable to them and to make up
for amounts that could not be contributed on their behalf as matching
contributions under the Tyco Electronics Corporation Retirement Savings and
Investment Plan due to certain restrictions applicable under the Internal
Revenue Code of 1986, as amended.  This amendment and restatement of the Plan,
effective as of January 1, 2009 (“Restated Effective Date”), is intended, except
for amounts that were deferred and vested as of December 31, 2004, to be
interpreted and applied so as to comply in all respects with the provisions of
Code Section 409A and regulations and rulings promulgated thereunder and, if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or the regulations
promulgated thereunder.

 

1.2              Benefits Under the Tyco SSRP and the Plan.  With respect to
each Participant (or Beneficiary, as applicable) who participated in the Tyco
SSRP prior to the Separation and who was aligned with the Tyco Electronics
business unit, Tyco International Management Company transferred from the Tyco
SSRP to such Participant’s or Beneficiary’s Account under the Plan an amount
equal to the value of the notional accounts credited to the Participant or
Beneficiary under the Tyco SSRP immediately prior to such transfer.  Benefits
for any Participant or Beneficiary that were credited under the Tyco SSRP prior
to the Original Effective Date and which were transferred to this Plan will be
determined in accordance with the provisions of the Tyco SSRP (and if
applicable, under the Tyco Deferred Compensation Plan for deferrals prior to
January 1, 2005), but paid under this Plan, unless modifications to such
transferred benefits are specifically provided herein or by a subsequent
amendment to this Plan or if an election contemplated under Section 10.20 is
made available.  Benefits credited on and after the Original Effective Date and
before the Restated Effective Date shall be determined in accordance with the
provisions of this Plan as originally adopted on June 29, 2007 and any
administrative actions taken thereunder to comply in good faith with the
requirements of Section 409A of the Code and the regulations and rulings
promulgated thereunder, unless modifications to such benefits are specifically
provided herein or by a

 

1

--------------------------------------------------------------------------------


 

subsequent amendment to this Plan or if an election contemplated under
Section 10.20 is made available.  Benefits credited on and after the Restated
Effective Date shall be determined in accordance with the provisions of this
Plan as amended and restated herein.

 

1.3              Deferred Compensation Plan.  The Company intends that the Plan
shall at all times be maintained on an unfunded basis for federal income tax
purposes under the Code, and administered as a non-qualified, “top hat” plan
exempt from the substantive requirements of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  The provisions of this Plan shall
apply to Base Salary Deferrals, Bonus Compensation Deferrals, Spillover
Deferrals, Matching Credits, Company Credits and Discretionary Credits and to
any earnings credited thereon.

 

ARTICLE II
Definitions

 

For ease of reference, the following definitions will be used in the Plan:

 

2.1              Account.  “Account” means the bookkeeping account maintained on
the books of the Company used solely to calculate the amount payable to each
Participant who defers Compensation under this Plan or is otherwise entitled to
a benefit under Article VI and shall not constitute a separate fund of assets. 
The term “Account” includes the value of amounts transferred from the Tyco SSRP
in conjunction with the Separation.

 

2.2                           Administrative Error Correction.  “Administrative
Error Correction” means the discretion used by the Plan Administrator to permit
an Administrative Error to be corrected by allowing the affected Eligible
Employee or Participant’s Enrollment and Payment Agreement to be processed as
soon as practicable after December 31 (and any related payroll discrepancy to be
corrected).  Such processing and correction shall only be allowed to the extent
permitted under Code Section 409A and the regulations and rulings promulgated
thereunder.  “Administrative Error” means (i) an error by an Eligible Employee
or Participant to file an Enrollment and Payment Agreement, or any other similar
action, following a good faith attempt, or (ii) the failure of the Plan
Administrator to properly process an Eligible Employee or Participant’s
Enrollment and Payment Agreement.

 

2.3              Affiliated Company.  “Affiliated Company” shall mean a United
States (a) corporation which, together with TEL, is a member of a controlled
group of corporations (as defined in Section 414(b) of the Code), (b) trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with TEL, (c) corporation, partnership or other
entity which, together with TEL, is a member of an affiliated service group (as
defined in Section 414(m) of the Code), (d) organization which is required to be
aggregated with TEL pursuant to regulations promulgated under Section 414(o) of
the Code, or (e) any service recipient or employer that is within a controlled
group of corporations as defined in Code Sections 1563(a)(1), (2) and (3) where
the phrase “at least 50%” is substituted in each place “at least 80%” appears
and any service recipient or employer with trades or businesses under common

 

2

--------------------------------------------------------------------------------


 

control as defined in Code Section 414(c) and Treas. Reg. Section 1.414(c)-2
where the phrase “at least 50%” is substituted in each place “at least 80%”
appears, provided, however, that when the relevant determination is to be based
upon legitimate business criteria (as described in Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E) and 1.409A-1(h)(3)), the phrase “at least 20%”
shall be substituted in each place “at least 80%” appears as described above
with respect to both a controlled group of corporations and trades or businesses
under common control.

 

2.4              Base Salary.  “Base Salary” means the annual rate of base
salary paid to each Participant as of any date of reference before any reduction
for any amounts deferred by the Participant pursuant to Section 401(k) or
Section 125 of the Code, or pursuant to this Plan or any other non-qualified
plan which permits the voluntary deferral of compensation.

 

2.5              Base Salary Deferral.  “Base Salary Deferral” means that
portion of Base Salary as to which a Participant has made an election to defer
receipt pursuant to Article V.

 

2.6              Beneficiary(ies).  “Beneficiary” or “Beneficiaries” means the
person or persons designated by the Participant to receive payments under this
Plan in the event of the Participant’s death as provided in Section 10.3.

 

2.7              Board.  “Board” means the Board of Directors of TEL.

 

2.8              Bonus Compensation.  “Bonus Compensation” means any annual
performance-based cash bonus or incentive compensation payable to a Participant
as of any date of reference before any reduction for any amounts deferred by the
Participant pursuant to Section 401(k) or Section 125 of the Code, or pursuant
to this Plan or any other non-qualified plan which permits the voluntary
deferral of compensation.  Bonus Compensation shall not include any sign-on,
retention, spot, impact or any other special or one-time bonus payment or any
amount paid under any equity incentive plan.

 

2.9              Bonus Compensation Deferral.  “Bonus Compensation Deferral”
means that portion of Bonus Compensation as to which a Participant has made an
election to defer receipt pursuant to Article V.

 

2.10            Cause.  “Cause” means a Participant’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company, (ii) violation of any fiduciary duty owed to the Company,
(iii) conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft,
(vi) violation of Company rules or policy, or (vii) other egregious conduct,
that has or could have a serious and detrimental impact on the Company and its
employees.  The Plan Administrator, in its sole and absolute discretion, shall
determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

 

2.11            Change of Control.  “Change of Control” means any of the
following events:

 

3

--------------------------------------------------------------------------------


 

(a)           any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), excluding for this purpose (i) TEL or any subsidiary company
(wherever incorporated) of TEL as defined by Section 86 of the Companies Act
1981 of Bermuda, as amended (a “Subsidiary”) and (ii) any employee benefit plan
of TEL or any Subsidiary (or any person or entity organized, appointed or
established by TEL for or pursuant to the terms of any such plan that acquires
beneficial ownership of voting securities of TEL), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities of TEL representing more than 30% of the combined voting power of
TEL’s then-outstanding securities; provided, however, that no Change of Control
will be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by TEL;

 

(b)           persons who, as of the Restated Effective Date, constitute the
Board (the “Incumbent Directors”) cease for any reason (including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction) to constitute at least a majority thereof, provided that any person
becoming a Director of TEL subsequent to the Restated Effective Date shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least 50% of the Incumbent Directors; but
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Sections 13(d) and
14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;

 

(c)           consummation of a reorganization, merger or consolidation or sale
or other disposition of at least 80% of the assets of TEL (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of TEL immediately prior to such Business
Combination beneficially own directly or indirectly more than 50% of the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns TEL or all or substantially
all of TEL’s assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of TEL; or

 

(d)           approval by the stockholders of TEL of a complete liquidation or
dissolution of TEL;

 

provided, however, that if and to the extent that any provision of this Plan
would cause a payment of deferred compensation that is subject to Code
Section 409A(a)(2) to be made upon the occurrence of a “Change in Control,” then
such payment shall not be made unless such “Change in Control” satisfies the
requirements of Code Section 409A(2)(A)(v) and applicable regulations and
rulings thereunder.

 

4

--------------------------------------------------------------------------------


 

2.12            Code.  “Code” means the Internal Revenue Code of 1986, as
amended (and any regulations thereunder).

 

2.13            Company.  “Company” means Tyco Electronics Corporation, a
Pennsylvania corporation, and its parents, subsidiaries, affiliates and
successors (excluding any parent, subsidiary or affiliate that has not been
approved by the Company for participation in this Plan).  Where the context so
requires, “Company” used in reference to a Participant means the specific entity
that is part of the Company as defined herein that employs the Participant at
any relevant time.

 

2.14            Company Credit.  “Company Credit” means an amount credited by
the Company for the benefit of a Participant pursuant to Section 6.3.

 

2.15            Compensation.  “Compensation” means an Eligible Employee’s
(i) Base Salary as in effect from time to time during a Plan Year,
(ii) Commission Compensation earned during a Plan Year and (iii) Bonus
Compensation earned for an applicable Fiscal Year.  For purposes of determining
a Participant’s Company Credits under Section 6.3 and Discretionary Credits
under Section 6.4 for any Plan Year, Compensation shall include only Base
Salary, Bonus Compensation and Commission Compensation actually paid to the
Participant during such Plan Year.  Moreover, for purposes of deferral elections
under Article V and Section 6.1, Compensation shall not include Commission
Compensation.  In no event shall any of the following items be treated as
Compensation hereunder: (i) payments from this Plan or any other Company
nonqualified deferred compensation plan; (ii) income from the exercise of
nonqualified stock options or from the disqualifying disposition of incentive
stock options, or realized upon vesting of restricted stock or the delivery of
shares in respect of restricted stock units (or other similar items of income
related to equity compensation grants or exercises); (iii) reimbursement for
moving expenses or other relocation expenses; (iv) mortgage interest
differentials; (v) payment for reimbursement of taxes; (vi) international
assignment premiums, allowances or other reimbursements; or (vii) any other
payments as determined by the Plan Administrator in its sole discretion.

 

2.16            Commission Compensation.  “Commission Compensation” means any
commission payable to a Participant as of any date of reference during the
relevant Plan Year before any reduction for any amounts deferred by the
Participant pursuant to Section 401(k) or Section 125 of the Code, or pursuant
to this Plan or any other non-qualified plan which permits the voluntary
deferral of compensation.

 

2.17            Compensation Deferral.  “Compensation Deferral” means that
portion of Compensation as to which a Participant has made an annual irrevocable
election to defer receipt pursuant to Article V or Section 6.1.  A Participant’s
Compensation Deferral may consist of Base Salary Deferrals, Bonus Compensation
Deferrals, Spillover Deferrals, or a combination thereof, as applicable to the
Participant.

 

2.18            Disability.  “Disability” means that a Participant either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be

 

5

--------------------------------------------------------------------------------


 

expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, is receiving (and has received for at least three
months) income replacement benefits under any Company-sponsored disability
benefit plan.  A Participant who has been determined to be eligible for Social
Security disability benefits shall be presumed to have a Disability as defined
herein.

 

2.19            Discretionary Credit.  “Discretionary Credit” means any amount
credited to a Participant’s Account under Section 6.4.

 

2.20            Effective Dates.  “Original Effective Date” means the original
effective date of the Plan, which was June 29, 2007.  “Restated Effective Date”
means January 1, 2009.  The provisions of Section 10.20 are effective May 1,
2008.

 

2.21            Eligible Employee.  “Eligible Employee” for all purposes under
this Plan other than eligibility for a Company Credit under Section 6.3 includes
any employee of the Company who is (i) a U.S. citizen or a resident alien
permanently assigned to work in the United States, (ii) paid on the United
States payroll (other than Puerto Rico), (iii) either (a) subject to the
requirements of Section 16(a) of the Exchange Act, (b) included in career bands
1-3 of the Company’s pay scale, or (c) included in career band 4 of the
Company’s pay scale and nominated by the Company for participation in this Plan,
(iv) paid a Base Salary for a relevant Plan Year that exceeds the “highly
compensated employee” dollar threshold under Code Section 414(q)(1)(B) for such
year and (v) has management responsibility.  Solely for purposes of determining
eligibility for Company Credits under Section 6.3, “Eligible Employee” includes
any employee of the Company who meets the requirements set forth in (i) and
(ii) above and who, for a relevant Plan Year, is paid Compensation in excess of
the limitation on includible compensation under Section 401(a)(17) of the Code. 
Notwithstanding the foregoing, employees eligible to participate in any
“Non-U.S. Tyco Electronics Corporation Retirement Plan” shall not be Eligible
Employees for purposes of the Plan.  A “Non-U.S. Tyco Electronics Corporation
Retirement Plan” is defined as any pension or retirement plan, program or scheme
established outside the United States of America that is either sponsored by a
non-US Tyco Electronics Corporation Affiliated Company or is mandated by a
governmental body or under the terms of a bargaining agreement and shall include
any termination or retirement indemnity program and the national social security
arrangements in Italy, Portugal and Spain, but shall exclude national social
security arrangements in any other country.

 

2.22            Enrollment and Payment Agreement.  “Enrollment and Payment
Agreement” means the authorization form that an Eligible Employee files with the
Plan Administrator to elect a Compensation Deferral under the Plan for a Plan
Year, and/or to elect the timing and form of distribution for Company Credits or
Discretionary Credits for a Plan Year.  An Enrollment and Payment Agreement may
be filed in any form so designated by the Plan Administrator, including
electronically.

 

6

--------------------------------------------------------------------------------


 

2.23            Exchange Act.  “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.24            Fiscal Year.  “Fiscal Year” means the Company’s fiscal year,
which is the 52- or 53-week period ending on the Friday nearest September 30 of
each calendar year.

 

2.25            Matching Credit.  “Matching Credit” means an amount credited to
a Participant’s Account under Section 6.2.

 

2.26            Maximum Matching Percentage.  “Maximum Matching Percentage” for
any Plan Year means the maximum matching contribution percentage available under
the RSIP for such Plan Year for an individual who has the same Years of Service
as the Participant (disregarding any limit on the amount of matching
contributions to the RSIP imposed as a result of the operation of the
limitations in Section 401(a)(17), Section 402(g) or Section 415(c) of the Code
or any other limit imposed by the terms of the RSIP or by the RSIP’s plan
administrator).

 

2.27            Measurement Funds.  “Measurement Funds” means one or more of the
independently established funds or indices that are identified by the Plan
Administrator.  These Measurement Funds are used solely to calculate the
earnings that are credited to each Participant’s Account(s) in accordance with
Article VII below, and do not represent any beneficial interest on the part of
the Participant in any asset or other property of the Company.  The
determination of the increase or decrease in the performance of each Measurement
Fund shall be made by the Plan Administrator in its reasonable discretion. 
Measurement Funds may be replaced, new funds may be added, or both, from time to
time in the discretion of the Plan Administrator; provided that if the
Measurement Funds hereunder correspond with funds available for investment under
the RSIP, then, unless the Plan Administrator otherwise determines in its
discretion, any addition, removal or replacement of investment funds under the
RSIP shall automatically result in a corresponding change to the Measurement
Funds hereunder.

 

2.28            Participant.  “Participant” means any employee who satisfies the
eligibility requirements set forth in Article IV or a former employee who has an
Account that is not fully distributed.  In the event of the death or
incompetency of a Participant, the term means his or her personal representative
or guardian.

 

2.29            Plan.  “Plan” means this Plan, entitled the Tyco Electronics
Corporation Supplemental Savings and Retirement Plan, as amended from time to
time hereafter.

 

2.30            Plan Administrator.  “Plan Administrator” means the Benefits
Administrative Committee, appointed by the Board of Directors of Tyco
Electronics Corporation to manage and administer the Plan (or, where the context
so requires, any delegate of the Plan Administrator.)

 

2.31            Plan Year.  “Plan Year” means the 12 month period beginning on
each January 1 and ending on the following December 31.

 

7

--------------------------------------------------------------------------------

 

2.32            Prior Eligible Employee.  “Prior Eligible Employee” means any
Eligible Employee who incurred a Separation from Service from the Company or who
elected to cancel his or her Compensation Deferral election pursuant to the
reasons set forth in Section 5.5 of the Plan and who participated in the Plan or
any other nonqualified deferred compensation plan maintained by the Company or
any of its Affiliated Company during the two years preceding such Eligible
Employee’s re-employment date.

 

2.33            Responsible Company.  “Responsible Company” has the meaning
assigned to that term in Section 10.9.

 

2.34            Retirement.  “Retirement” means a Separation from Service (other
than for Cause) (i) after attaining age 55 and (ii) with a combination of age
and Years of Service at Separation from Service totaling at least 60.

 

2.35            RSIP.  “RSIP” means the Tyco Electronics Corporation Retirement
Savings and Investment Plan (or its immediate predecessor or any successor plan
if the context so indicates) applicable to a Participant.

 

2.36            RSIP Election.  “RSIP Election” means the percentage of the
Participant’s compensation that he or she has elected to contribute on a pre-tax
basis to the RSIP for a Plan Year, determined at the beginning of such Plan
Year.

 

2.37            Separation.  “Separation” means the transaction whereby the
public shareholders of Tyco International Ltd. were issued stock dividends
consisting of the common stock of Tyco Electronics Ltd. and Covidien Ltd.  The
Separation occurred on June 29, 2007.

 

2.38            Separation Date.  “Separation Date” means the last day of a
Participant’s active employment with the Company before incurring a Separation
from Service without regard to any compensation continuation arrangement, as
determined by the Plan Administrator in its sole discretion.

 

2.39            Separation from Service.”Separation from Service” or “Separates
from Service” means a Participant’s separation from service with the Company
within the meaning of Code Section 409A and the regulations and rulings
promulgated thereunder.  A Separation from Service occurs when the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of services the Participant would perform after such date would
permanently decrease to no more than 20% of the average level of services
performed over the immediately preceding 36-month period or shorter period if
the Participant was employed for less than 36 months.

 

2.40            Separation Payment “Separation Payment” means the payment made
on the Participant’s Separation Date.

 

2.41            Specified Date Payment.  “Specified Date Payment” has the
meaning set forth in Section 8.1.  “Conditional Specified Date Payment” has the
meaning set forth in Section 8.1.

 

8

--------------------------------------------------------------------------------


 

2.42            Spillover Deferrals.  “Spillover Deferrals” means Compensation
Deferrals credited to the Account of a Participant as a result of an election
made for a Plan Year by such Participant in accordance with the terms of
Section 6.1.

 

2.43            TEL.  “TEL” means Tyco Electronics Ltd., a Bermuda corporation.

 

2.44            Tyco SSRP.  “Tyco SSRP” means the Tyco Supplemental Savings and
Retirement Plan in effect on the Separation.

 

2.45            Year of Service.  “Year of Service” means a Year of Service as
determined under the RSIP.

 

ARTICLE III
Administration

 

3.1              Plan Administrator.  The Plan shall be administered by the Plan
Administrator, which shall have full discretionary power and authority to
interpret the Plan; to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan; and to make any other determinations, including factual
determinations, and take such other actions as it deems necessary or advisable
in carrying out its duties under the Plan.  All decisions and determinations by
the Plan Administrator shall be final and binding on the Company, Participants,
Beneficiaries and any other persons having or claiming an interest hereunder.

 

ARTICLE IV
Eligibility for Participation

 

4.1              Current Participants.  Any Eligible Employee who has an Account
under the Plan immediately prior to the Restated Effective Date or who has
elected to make Compensation Deferrals effective for the 2009 Plan Year shall be
deemed a Participant as of the Restated Effective Date.  An individual shall
remain a Participant until that individual has received full payment of all
amounts credited to the Participant’s Account.

 

4.2              Future Participants.  Any Eligible Employee, other than a Prior
Eligible Employee, who is not a Participant as of the Restatement Effective Date
under Section 4.1 will be eligible to become a Participant for the first full
pay period following the date on which he makes an initial election to
participate or as soon as practicable thereafter (subject to any limitations set
forth herein).

 

4.3              Prior Eligible Employees.  Any Prior Eligible Employee will be
eligible to become a Participant during the Annual Enrollment Period immediately
following the Prior Eligible Employee’s date of re-employment or date of
Compensation Deferral cancellation.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V
Basic Deferral Participation

 

5.1              Election to Participate.  An Eligible Employee may elect, by
filing an Enrollment and Payment Agreement with the Plan Administrator or its
designee, a Compensation Deferral with respect to (i) Base Salary payable in a
Plan Year and (ii) Bonus Compensation earned for the Fiscal Year that ends
within the Plan Year and payable after the close of such Fiscal Year. 
Enrollment and Payment Agreements for all such Compensation Deferrals for a Plan
Year (or the Fiscal Year that ends in such Plan Year) must be filed with the
Plan Administrator on or before the November 30 immediately preceding the first
day of such Plan Year unless otherwise permitted by the Plan Administrator in
its sole discretion (but in such case, in no event later than the December 31
immediately preceding the first day of such Plan Year).  An individual who first
becomes an Eligible Employee on or after October 1 of any Plan Year but prior to
December 31 of such Plan Year may file an Enrollment and Payment Agreement
effective for the next Plan Year, no later than such December 31, but such
Enrollment and Payment Agreement shall be applicable only to Base Salary for the
next Plan Year.

 

Notwithstanding the foregoing, to the extent necessary, the Plan Administrator
may permit an Administrative Error Correction.

 

5.2              Amount of Deferral Election.  Pursuant to each Enrollment and
Payment Agreement for a Plan Year a Participant shall irrevocably elect to defer
as a whole percentage (i) up to 50% of his or her Base Salary for the applicable
Plan Year (or remainder of the Plan Year, as the case may be); and/or (ii) up to
100% of his or her Bonus Compensation (net of required withholding) for the
applicable Fiscal Year.

 

5.3              Deferral Limits.  The Plan Administrator may change the minimum
or maximum deferral percentages from time to time.  Any such limits shall be
communicated by the Plan Administrator prior to the due date for the Enrollment
and Payment Agreement.  Amounts deferred under this Plan will not constitute
compensation for any Company-sponsored qualified retirement plan.

 

5.4              Period of Commitment.  A Participant’s Enrollment and Payment
Agreement as to a Compensation Deferral shall remain in effect only for the
immediately succeeding Plan or Fiscal Year (or the remainder of the current
year, as applicable), unless the Plan Administrator determines in its sole
discretion to begin treating Participant elections as “evergreen” (i.e., as
continuing in effect until affirmatively revoked), with such determination to be
made prior to the beginning of the applicable Plan Year and Fiscal Year for
which it is effective and with affected Participants being provided reasonable
advance notice such that they can timely elect to discontinue or change their
prior elections.

 

5.5              Change of Status.  A Participant’s Compensation Deferrals for a
Plan Year or Fiscal Year may be suspended for the remainder of such Plan Year or
Fiscal Year if (i) the Participant incurs a Separation from Service during such
Plan Year or Fiscal Year, (ii) if the Participant incurs an “Unforeseeable
Emergency” (as defined in Section 8.6) during

 

10

--------------------------------------------------------------------------------


 

such Plan or Fiscal Year, (iii) if the Participant is granted a hardship
withdrawal under the RSIP during such Plan Year or Fiscal Year, or (iv) there
occurs any other circumstance determined by the Plan Administrator which would
comply with the applicable requirements under Code Section 409A and the
regulations and rulings promulgated thereunder.

 

5.6              Vesting of Compensation Deferrals.  Compensation Deferrals, and
earnings credited thereon, shall be 100% vested at all times (subject to
Section 10.12).

 

ARTICLE VI
Spillover Participation/Matching, Company and Discretionary Credits

 

6.1              Spillover Election.  Any Eligible Employee may elect to make
Spillover Deferrals for a Plan Year.  Such election may be made by filing an
Enrollment and Payment Agreement with the Plan Administrator on or before the
November 30 immediately preceding the first day of such Plan Year unless
otherwise permitted by the Plan Administrator in its sole discretion (but in
such case, in no event later than the December 31 immediately preceding the
first day of such Plan Year).  Such election shall be deemed an irrevocable
commitment by such Participant to defer hereunder a percentage of his or her
periodic Compensation equal to the Participant’s RSIP Election for such Plan
Year, with such deferrals commencing at the time the Participant’s pretax RSIP
contributions are suspended for the Plan Year as the result of the imposition of
any limitation under the RSIP or applicable law or any procedure established by
the Plan Administrator in accordance with applicable law and continuing for the
remainder of the Plan Year; provided that a Participant who elects to make
Spillover Deferrals will be deemed to have made a commitment to maintain his or
her RSIP Election in effect for the entire Plan Year (up to the time of such
suspension) without change.  An individual who first becomes an Eligible
Employee on or after October 1 of any Plan Year but prior to December 31 of such
Plan Year may file a Spillover Deferral election described in this Section 6.1
effective for the next Plan Year, no later than such December 31, but such
Spillover Deferral election shall be applicable only to Base Salary for the next
Plan Year.

 

Notwithstanding the foregoing, to the extent necessary, the Plan Administrator
may permit an Administrative Error Correction.

 

6.2              Matching Credits.  An Eligible Employee who has elected to make
Compensation Deferrals for a Plan Year shall receive Matching Credits, equal to
the Participant’s Maximum Matching Percentage multiplied by (i) the dollar
amount of the Participant’s Compensation Deferrals under Section 5.1 for such
Plan Year on Compensation up to the applicable annual dollar limitation set
forth in Section 401(a)(17) of the Code, and (ii) the amount of Compensation for
such Plan Year from which Spillover Deferrals (if any) are made under
Section 6.1 (disregarding any such Compensation that exceeds the applicable
annual dollar limitation set forth in Section 401(a)(17) of the Code).  Matching
Credits shall be credited to a Participant’s Account at such time or times as
may be determined by the Plan Administrator in its sole discretion, but in no
event less frequently than annually.

 

11

--------------------------------------------------------------------------------


 

6.3              Company Credits.  A Participant who is an Eligible Employee for
purposes of this Section 6.3 for any Plan Year shall receive Company Credits for
such Plan Year in an amount equal to the Participant’s Maximum Matching
Percentage for such Plan Year multiplied by the Participant’s Compensation in
excess of the annual dollar limitation set forth in Section 401(a)(17) of the
Code for such Plan Year.  Company Credits shall be credited to a Participant’s
Account at such time or times as may be determined by the Plan Administrator in
its sole discretion, but in no event less frequently than annually, as of the
last day of a Plan Year.  A Participant who has elected to make Compensation
Deferrals for a Plan Year, and who receives a Company Credit for such Plan Year,
shall have the portion of his or her Account attributable to such Company
Credit, if vested, distributed as specified in his or her Enrollment and Payment
Agreement for such Plan Year.  A Participant who has not elected to make
Compensation Deferrals for a Plan Year, but who receives a Company Credit for
such Plan Year (and has not previously received any Company Credit under the
Plan), shall file with the Plan Administrator an Enrollment and Payment
Agreement as soon as practicable (but no later than 30 days) after becoming
eligible for such Company Credit, electing the timing and form of payment of the
portion of the Participant’s Account attributable to such Company Credit, if
vested.  Such election shall be deemed to apply also to any Company Credit
received in any future Plan Year for which the Participant does not have in
effect an Enrollment and Payment Agreement.  If such Participant does not file
an Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his or her Account attributable to such Company Credit, and each Company Credit
received in a future Plan Year for which the Participant does not have in effect
an Enrollment and Payment Agreement, paid (if vested) as a Specified Date
Payment in a single lump sum in the fifth Plan Year following the Plan Year for
which each such Company Credit was received.

 

6.4              Discretionary Credits.  A Participant who is an Eligible
Employee for any Plan Year may receive a Discretionary Credit for such Plan
Year.  Such credit shall be in such amount as may be determined by the Company
in its sole discretion, and shall be credited to the Participant’s Account at
such time or times as may be determined by the Company in its sole discretion. 
A Participant who has elected to make Compensation Deferrals for a Plan Year,
and who receives a Discretionary Credit for such Plan Year, shall have the
portion of his or her Account attributable to such Discretionary Credit (if
vested) distributed as specified in his or her Enrollment and Payment Agreement
for such Plan Year.  A Participant who has not elected to make Compensation
Deferrals for a Plan Year, but who receives a Discretionary Credit for such Plan
Year (and has not previously received any Discretionary Credit under the Plan),
shall file with the Plan Administrator an Enrollment and Payment Agreement as
soon as practicable (but no later than 30 days) after becoming eligible for such
Discretionary Credit, electing the timing and form of payment of the portion of
the Participant’s Account attributable to such Discretionary Credit (if
vested).  Such election shall be deemed to apply also to any Discretionary
Credit received in any future Plan Year for which the Participant does not have
in effect an Enrollment and Payment Agreement.  If such Participant does not
file an Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his or her Account attributable to such Discretionary Credit, and each
Discretionary Credit received in a future Plan Year for

 

12

--------------------------------------------------------------------------------


 

which the Participant does not have in effect an Enrollment and Payment
Agreement, paid (if vested) as a Specified Date Payment in a single lump sum in
the fifth Plan Year following the Plan Year for which each such Discretionary
Credit was received.

 

6.5              Vesting of Matching, Company and Discretionary Credits.  The
portion of a Participant’s Account attributable to Matching Credits and Company
Credits shall become 100% vested upon the completion of three Years of Service
(subject to Section 10.12).  The portion of a Participant’s Account attributable
to Matching Credits and Company Credits shall also become 100% vested (i) if he
or she has a Separation from Service by reason of his or her death, Disability
or Retirement, (ii) upon the occurrence of a Change of Control (subject in each
case to Section 10.12) or (iii) under such other circumstances as are deemed
appropriate by the Company.  The portion of a Participant’s Account attributable
to Discretionary Credits shall become 100% vested upon the date and/or upon the
occurrence of the event(s) specified by the Company in its sole discretion
(subject to Section 10.12).

 

ARTICLE VII
Participant Account

 

7.1              Establishment of Account.  The Plan Administrator shall
establish and maintain an Account with respect to each Participant’s annual
Compensation Deferrals, Matching Credits, Company Credits, and/or Discretionary
Credits hereunder, as applicable, and amounts directly transferred from the Tyco
SSRP as of the Effective Date, if any, on behalf of such Participant. 
Compensation Deferrals pursuant to Section 5.1 and Spillover Deferrals pursuant
to Section 6.1 shall be credited by the Plan Administrator to the Participant’s
Account as soon as practicable after the date on which such Compensation would
otherwise have been paid, in accordance with the Participant’s election.  The
Participant’s Account shall be reduced by the amount of payments made to the
Participant or the Participant’s Beneficiary pursuant to this Plan and by any
forfeitures.

 

7.2              Earnings (or Losses) on Account.  Participants must designate,
on an Enrollment and Payment Agreement or by such other means as may be
established by the Plan Administrator, the portion of the credits to their
Account that shall be allocated among the various Measurement Funds.  In default
of such designation, credits to a Participant’s Account shall be allocated to
one or more default Measurement Funds as determined by the Plan Administrator in
its sole discretion.  A Participant’s Account shall be credited with all deemed
earnings (or losses) generated by the Measurement Funds, as elected by the
Participant, on each business day for the sole purpose of determining the amount
of earnings to be credited or debited to such Account as if the designated
balance of the Account had been invested in the applicable Measurement Fund. 
Notwithstanding that the rates of return credited to a Participant’s Accounts
are based upon the actual performance of the corresponding Measurement Funds,
the Company shall not be obligated to invest any amount credited to a
Participant’s Account under this Plan in such Measurement Funds or in any other
investment funds.  Upon notice to the Plan Administrator in the manner it
prescribes, a Participant may reallocate the Funds to which his or her Account
is deemed to be allocated.

 

13

--------------------------------------------------------------------------------


 

7.3              Valuation of Account.  The value of a Participant’s Account as
of any date shall equal the amounts theretofore credited to such Account,
including any earnings (positive or negative) deemed to be earned on such
Account in accordance with Section 7.2, less the amounts theretofore deducted
from such Account.

 

7.4              Statement of Account.  The Plan Administrator shall provide or
make available to each Participant (including electronically), not less
frequently than quarterly, a statement in such form as the Plan Administrator
deems desirable setting forth the balance standing to the credit of his or her
Account.

 

7.5              Payments from Account.  Any payment made to or on behalf of a
Participant from his or her Account in an amount which is less than the entire
balance of his or her Account shall be made pro rata from each of the
Measurement Funds to which such Account is then allocated.  If a payment is not
made by the designated payment date under the Plan, the payment shall be made no
later than December 31 of the calendar year in which the designated payment date
occurs.

 

7.6              Separate Accounting.  If and to the extent required for the
proper administration of the vesting or payments provisions of the Plan, the
Plan Administrator may segregate a Participant’s Account into subaccounts on the
books and records of the Plan, all of which subaccounts shall, together,
constitute the Participant’s Account.

 

ARTICLE VIII
Payments to Participants

 

8.1              Annual Election.  Except as otherwise provided in Section 6.3,
6.4, 8.3 or 8.4, any portion of the Participant’s Account attributable to his or
her Compensation Deferrals, vested Matching Credits, vested Company Credits or
vested Discretionary Credits for a Plan Year shall be distributed (a) as a
payment to be made or to commence following the Participant’s Separation from
Service (“Separation Payment”), or (b) as a payment to be made or to commence at
a specified date, without reference to the Participant’s Separation from Service
(a “Specified Date Payment”) or (c) as a payment to be made or to commence on
the earlier to occur of the Participant’s Separation from Service Date and a
specified date, without reference to the Participant’s Separation from Service
(a “Conditional Specified Date Payment”).  Payments made in accordance with one
of the methods specified in the preceding sentence shall be made by one of the
following methods, as elected by the Participant in the Enrollment and Payment
Agreement filed with the Plan Administrator for such Plan Year: (i) one lump
sum; or (ii) annual installments payable over a maximum of 10 years.  A
Separation Payment shall be made, or shall commence, within 60 days after
March 1 of the year following the year in which the Participant’s Separation
from Service Date occurs.  A Specified Date Payment shall be made, or shall
commence, within 60 days of the March 1st of the payment year designated by the
Participant in the applicable Enrollment and Payment Agreement, which year shall
(a) be no earlier than the year following the year in which the Participant
becomes fully vested in Matching and/or Company Credits under Section 6.5 and
(b) be no later than the year following the year in which the Participant
attains age 70.  A

 

14

--------------------------------------------------------------------------------


 

Conditional Specified Date Payment shall be made, or shall commence, within 60
days of the March 1st of the year following the year in which the applicable
payment trigger occurs.

 

8.2              Change in Election.  A Participant who is actively employed by
the Company may change the payment date and/or the form of an existing payment
election for a Plan Year by filing a new payment election, in the form specified
by the Plan Administrator, at least 12 months prior to the original payment date
(in the case of installment payments, the date of the first scheduled
installment payment), provided that such new election delays the payment year by
at least five years from the original payment year, and provided, further, that
such change in election shall not be effective until 12 months from the date it
is filed.  A Participant’s reemployment following the commencement of
installment payments shall not cause any suspension or interruption in such
installment payments.  The provisions of this Section 8.2 shall apply to all
change elections made on or after January 1, 2009; change elections made prior
to such date shall be governed by Section 10.20.

 

8.3              Cash-Out Payments.  Notwithstanding any election made under
Section 8.1 or Section 8.2, if the total value of the Participant’s Account on
the first day of the Plan Year following his or her Separation from Service is
less than $10,000, then the Participant’s Account shall be paid to the
Participant in one lump sum within 60 days of the year following the year in
which the Participant’s Separation from Service occurs.

 

8.4              Death or Disability Benefit.  Upon the death or Disability of a
Participant, the Participant or the Participant’s Beneficiary, as applicable,
shall be paid the balance in his or her Account in the form of a lump sum
payment, with such payment to be made within 90 days after the date of the
Participant’s death or Disability.  Such payment shall be in an amount equal to
the value of the Participant’s Account of the last day of the calendar quarter
following the Participant’s death or Disability, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment.

 

8.5              Valuation of Payments.  Any lump sum benefit under Sections
8.1, 8.2 or 8.3 shall be payable in an amount equal to the value of the
Participant’s Account (or relevant portion thereof) as of the trading day
immediately preceding the relevant payment date, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment.  The
first annual installment payment in a series of installment payments shall be
equal to (i) the value of the Participant’s Account (or relevant portion
thereof) as of the trading day immediately preceding the relevant payment date,
with the Measurement Funds being deemed to have been liquidated on that date to
make the payment, divided by (ii) the number of installment payments elected by
the Participant.  The remaining installments shall be paid in an amount equal to
(a) the value of such Account (or relevant portion thereof) as of the trading
day immediately preceding the relevant payment date, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment, divided
by (b) the number of remaining unpaid installment payments.  For purposes of
this section, “trading day” means a day that the New York Stock Exchange (or, if
applicable, any other recognized national securities exchange) is open for
business.

 

15

--------------------------------------------------------------------------------

 

8.6              Unforeseeable Emergency.  In the event that the Plan
Administrator, upon written request of a Participant, determines that the
Participant has suffered an “unforeseeable emergency” within the meaning of Code
Section 409A(a)(2)(B)(ii), the Participant shall be paid from that portion of
his or her Account resulting from Compensation Deferrals, within 90 days
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to Section 8.7 (but
in no event to exceed the maximum permitted amount determined under Code
Section 409A(a)(2)(B)(ii)).

 

8.7              Withholding Taxes.  The Company may make such provisions and
take such action as it may deem necessary or appropriate for the withholding of
any taxes which the Company is required by any law or regulation of any
governmental authority, whether federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his or her Beneficiary).  Each Participant, however, shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.

 

8.8              Effect of Payment.  The full payment of the applicable benefit
under this Article VIII shall completely discharge all obligations on the part
of the Company to the Participant (and each Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Beneficiary’s) rights under
this Plan shall terminate.

 

8.9              Special Payment Rules for Tyco Deferred Compensation Plan
(“DCP”) Accounts.  Unless a Participant has made a revised election under
Sections 8.2 or 10.20, payment of the Participant’s account attributable to
amounts that were previously deferred under the DCP will be made or commence at
the time specified under the terms of the DCP, but the form of payment will be
governed by the terms of the election made by the Participant with respect to
the account, notwithstanding DCP rules that would invalidate the form of
payment, provided, however, that the value of the Participant’s Account balance
is at least $10,000.

 

8.10            Aggregation of Account Balance Plans.  Pursuant to Treas. Reg.
Section 1.409A-1(c)(2), all “account balance plans,” as defined in Treas. Reg.
Section 1.409A-1(c)(2)(A)(1)-(2), including the Plan, shall be treated as
deferred under a single plan.

 

ARTICLE IX
Claims Procedures

 

9.1              Filing a Claim.  Any controversy or claim arising out of or
relating to the Plan shall be filed in writing with the Plan Administrator in
accordance with the Plan Administrator’s procedures.  The Plan Administrator
shall make all determinations concerning such claim.  Any decision by the Plan
Administrator denying such claim shall be in writing using language calculated
to be understood by the Participant and shall be delivered to the Participant or
Beneficiary filing the claim (“Claimant”).

 

16

--------------------------------------------------------------------------------


 

(a)                                           In General.  Notice of a denial of
benefits (other than Disability benefits) will be provided within 90 days of the
Plan Administrator’s receipt of the Claimant’s claim for benefits. If the Plan
Administrator determines that it needs additional time to review the claim, the
Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

 

(b)                                           Disability Benefits.  Notice of
denial of Disability benefits will be provided within 45 days of the Plan
Administrator’s receipt of the Claimant’s claim for Disability benefits (unless
such period is extended, as provided below).  If the Plan Administrator
determines that it needs additional time to review the Disability claim, the
45-day period may be extended by the Plan Administrator for up to 30 days.  The
Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 45-day period.  If the Plan Administrator
determines that a decision cannot be made within the first 30-day extension due
to matters beyond the control of the Plan Administrator, the period for making a
determination may be further extended for an additional 30 days.  If such an
additional extension is necessary, the Plan Administrator shall notify the
Claimant prior to the expiration of the initial 30-day extension.  Any notice of
extension shall indicate the circumstances necessitating the extension of time,
the date by which the Plan Administrator expects to furnish a notice of
decision, the standards on which entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim, and any additional
information needed to resolve those issues.  A Claimant will be provided a
minimum of 45 days to submit any necessary additional information to the Plan
Administrator.  In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.

 

(c)                                           Contents of Notice.  If a claim
for benefits is completely or partially denied, notice of such denial shall
include a written explanation, using language calculated to be understood by the
Participant.

 

(i)                                                            The decision
shall set forth (a) the specific reason or reasons for such denial, (b) specific
reference(s) to the relevant provision(s) of this Plan on which such denial is
based, (c) a description, where appropriate, as to how the Claimant can perfect
the claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary, (d) the appropriate information as to the steps to be taken if the
Participant wishes to submit the claim for review, (e) the time limits for
requesting a review under Section 9.2, and (f) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
decision on review.

 

(ii)                                                           In the case of a
complete or partial denial of a Disability benefit claim, the notice shall also
provide a statement that the Plan Administrator will

 

17

--------------------------------------------------------------------------------


 

provide to the Claimant, upon request and free of charge, a copy of any internal
rule, guideline, protocol, or other similar criterion that was relied upon in
making the decision.

 

9.2              Appeal of Denied Claims.  A Claimant whose claim has been
completely or partially denied shall be entitled to appeal the claim denial by
filing a written appeal with the Plan Administrator within the deadlines
described below.  A Claimant (or his or her authorized representative) who
timely requests a review of the denied claim may review, upon request and free
of charge, copies of all documents, records and other information relevant to
the denial and may submit written comments, documents, records and other
information relevant to the claim to the Plan Administrator.  All written
comments, documents, records, and other information shall be considered
“relevant” if the information (a) was relied upon in making a benefits
determination, (b) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (c) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administrator may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

(a)                                           In General.  Appeal of a denied
benefits claim (other than a Disability benefits claim) must be filed in writing
with the Plan Administrator no later than 60 days after receipt of the written
notification of such claim denial.  The Plan Administrator shall make its
decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt in a case where
there are special circumstances requiring an extension of time for reviewing the
appealed claim).  If an extension of time for reviewing the appeal is required,
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the determination on review.  The review will
take into account comments, documents, records and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

 

(b)                                           Disability Benefits.  Appeal of a
denied Disability benefits claim must be filed in writing with the Plan
Administrator no later than 180 days after receipt of the notification of such
claim denial.  The review shall be conducted by the Plan Administrator
(exclusive of the person who made the initial adverse decision or such person’s
subordinate).  In reviewing the appeal, the Plan Administrator shall (1) not
afford deference to the initial denial of the claim, (2) consult a medical
professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual, and
(3) identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision.  The Plan Administrator shall make its
decision regarding the merits of the denied claim within 45 days following
receipt of the appeal or within 90 days after such receipt, in a case where
there are special circumstances requiring an extension of time for reviewing the
appealed claim.  If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of

 

18

--------------------------------------------------------------------------------


 

the extension shall be furnished to the Claimant prior to the commencement of
the extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the determination on review.  Following its review of any additional information
submitted by the Claimant, the Plan Administrator shall render a decision on its
review of the denied claim.

 

(c)                                           Contents of Notice.  If a benefits
claim is completely or partially denied on review, notice of such denial shall
set forth the reasons for denial in language calculated to be understood by the
Participant.

 

(i)                                                            The decision on
review shall set forth (a) the specific reason or reasons for the denial,
(b) specific reference(s) to the relevant provision(s) of this Plan on which the
denial is based, (c) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, or other information relevant (as defined above) to the Claimant’s
claim, and (d) a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA.

 

(ii)                                                           For the denial of
a Disability benefit, the notice will also include a statement that the Plan
Administrator will provide, upon request and free of charge:  (a) any internal
rule, guideline, protocol or other similar criterion relied upon in making the
decision, and (b) any medical opinion relied upon to make the decision.

 

9.3              Legal Action.  A Claimant may not bring any legal action
relating to a claim for benefits under the Plan unless and until the Claimant
has followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.

 

9.4              Discretion of the Plan Administrator.  All interpretations,
determinations and decisions of the Plan Administrator with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.

 

ARTICLE X
Miscellaneous

 

10.1            Protective Provisions.  Each Participant and Beneficiary shall
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator in order to facilitate the payment of
benefits hereunder.  If a Participant or Beneficiary refuses to cooperate with
the Plan Administrator, the Company shall have no further obligation to the
Participant or Beneficiary under the Plan, other than payment of the
then-current balance of the Participant’s Accounts in accordance with prior
elections and subject to Section 10.12.

 

10.2            Inability to Locate Participant or Beneficiary.  In the event
that the Plan Administrator is unable to locate a Participant or Beneficiary
within two years following the date the Participant was to commence receiving
payment, the entire amount allocated to the Participant’s Account shall be
forfeited.  If, after such forfeiture, the Participant or

 

19

--------------------------------------------------------------------------------


 

Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings from the date payment was to commence pursuant to
Article VIII.

 

10.3            Designation of Beneficiary.  Each Participant may designate in
writing a Beneficiary or Beneficiaries (which Beneficiary may be an entity other
than a natural person if approved by the Plan Administrator in its sole
discretion) to receive any payments which may be made under the Plan following
the Participant’s death.  No Beneficiary designation shall become effective
until it is in writing and it is filed with the Plan Administrator.  A
Beneficiary designation under the Plan may be separate from all other
retirement-type plans sponsored by the Company.  Such designation may be changed
or canceled by the Participant at any time without the consent of any such
Beneficiary.  Any such designation, change or cancellation must be made in a
form approved by the Plan Administrator and shall not be effective until
received by the Plan Administrator or its designee.  If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries have predeceased the
Participant, the Beneficiary shall be the Participant’s estate.  If a
Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.

 

10.4            No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant, or any person whosoever, the right to be retained in the service of
the Company, and all Participants and other employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

 

10.5            No Limitation on Company Actions.  Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest.  No Participant, Beneficiary,
or other person shall have any claim against the Company as a result of such
action.

 

10.6            Obligations to Company.  If a Participant becomes entitled to a
payment of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable; provided, however, that such
deductions cannot exceed $5,000 in the aggregate.  Such determination shall be
made by the Plan Administrator in its sole discretion.

 

10.7            No Liability for Action or Omission.  Neither the Company nor
any director, officer or employee of the Company shall be responsible or liable
in any manner to any Participant, Beneficiary or any person claiming through
them for any benefit or action taken or omitted in connection with the granting
of benefits, the continuation of benefits, or the interpretation and
administration of this Plan.

 

10.8            Nonalienation of Benefits.  Except as otherwise specifically
provided herein, all amounts payable hereunder shall be paid only to the person
or persons designated by the

 

20

--------------------------------------------------------------------------------


 

Plan and not to any other person or corporation.  No part of a Participant’s
Account shall be liable for the debts, contracts, or engagements of any
Participant, or his or her Beneficiary or successors in interest, nor shall such
accounts of a Participant be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever.  If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any payment from the Plan, voluntarily or involuntarily, the Plan
Administrator, in its discretion, may cancel such payment (or any part thereof)
to or for the benefit of such Participant, Beneficiary or successor in interest
in such manner as the Plan Administrator shall direct.  Notwithstanding the
foregoing, all or a portion of a Participant’s Account may be awarded to an
“alternate payee” (within the meaning of Section 206(d)(3)(K) of ERISA) if and
to the extent so provided in a judgment, decree or order that, in the
Committee’s sole discretion, would meet the applicable requirements for
qualification as a “qualified domestic relations order” (within the meaning of
Section 206(d)(3)(B)(i) of ERISA) if the Plan were subject to the provisions of
Section 206(d) of ERISA.  Such amounts shall be payable to the alternate payee
in the form of a lump sum distribution and shall be paid within 90 days
following the Plan Administrator’s determination that the order satisfies the
requirements to be a “qualified domestic relations order.”

 

10.9            Liability for Benefit Payments.  The obligation to pay or
provide for payment of a benefit hereunder to any Participant or his or her
Beneficiary shall, at all times, be the sole and exclusive liability and
responsibility of the company that employed the Participant immediately prior to
the event giving rise to a payment obligation (the “Responsible Company”).  No
other company or parent, affiliated, subsidiary or associated company shall be
liable or responsible for such payment, and nothing in this Plan shall be
construed as creating or imposing any joint or shared liability for any such
payment (other than the TEL guarantee set forth in Section 10.10 below).  The
fact that a company or a parent, affiliated, subsidiary or associated company
other than the Responsible Company actually makes one or more payments to a
Participant or his or her Beneficiary shall not be deemed a waiver of this
provision; rather, any such payment shall be deemed to have been made on behalf
of and for the account of the Responsible Company.

 

10.10          TEL Guarantee.  TEL guarantees the payment by the Responsible
Company (as defined in Section 10.9) of any benefits provided for or
contemplated under this Plan which either (i) the Responsible Company concedes
are due and owing to a Participant or Beneficiary or (ii) are finally determined
to be due and owing to a Participant or Beneficiary, but which in either case
the Responsible Company fails to pay.

 

10.11          Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” deferred and supplemental retirement compensation plan for
Participants, with all benefits payable hereunder constituting an unfunded
contractual payment obligation of the Company.  Nothing contained in the Plan,
and no action taken pursuant to the Plan, shall create or be construed to create
a trust of any kind.  The Company shall reflect on its

 

21

--------------------------------------------------------------------------------


 

books the Participants’ interests hereunder, but no Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company.  Nothing contained in this Plan and no action
taken pursuant hereto shall create or be construed to create a fiduciary
relationship between the Company and any Participant or other person.  A
Participant’s right to receive payments under the Plan shall be no greater than
the right of an unsecured general creditor of the Company.  Except to the extent
that the Company determines that a “rabbi” trust may be established in
connection with the Plan, all payments shall be made from the general funds of
the Company, and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment.  The Company’s
obligations under this Plan are not assignable or transferable except to (i) any
corporation or partnership which acquires all or substantially all of the
Company’s assets or (ii) any corporation or partnership into which the Company
may be merged or consolidated.  The provisions of the Plan shall inure to the
benefit of each Participant and the Participant’s Beneficiaries, heirs,
executors, administrators or successors in interest.

 

10.12          Forfeiture for Cause.  Notwithstanding any other provision of
this Plan, if a Participant’s employment is terminated for Cause, or if the Plan
Administrator determines that a Participant who has a Separation from Service
for any other reason had engaged in conduct prior to his or her Separation from
Service which would have constituted Cause, then the Plan Administrator may
determine in its sole discretion that such Participant’s Account under the Plan
shall be forfeited and shall not be payable hereunder.

 

10.13          Governing Law.  This Plan shall be construed in accordance with
and governed by the laws of the Commonwealth of Pennsylvania to the extent not
superseded by federal law, without reference to the principles of conflict of
laws.

 

10.14          Severability of Provisions.  If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

 

10.15          Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

10.16          Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require.  As the context may require, the
singular may read as the plural and the plural as the singular.

 

10.17          Notice.  Any notice or filing required or permitted to be given
to the Plan Administrator under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Plan
Administrator, Tyco Electronics Corporation Supplemental Savings and Retirement
Plan, c/o Tyco Electronics Corporation HR Benefits, 1050 Westlakes Drive,
Berwyn, PA 19312 or to such other person or entity as

 

22

--------------------------------------------------------------------------------


 

the Plan Administrator may designate from time to time.  Such notice shall be
deemed given as of the date of delivery, or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

10.18          Amendment and Termination.  The Plan may be amended, suspended,
or terminated at any time by Tyco Electronics Corporation in whole or part in
its sole discretion; provided, however, that no such amendment, suspension or
termination shall result in any reduction in the value of a Participant’s
Account determined as of the effective date of such amendment.  In addition, the
Plan, and/or the terms of any election made hereunder, may be amended at any
time and in any respect by Tyco Electronics Corporation or by the Plan
Administrator if and to the extent recommended by counsel in order to conform to
the requirements of Code Section 409A and regulations thereunder or to any other
Code Section or regulation that bears on the tax-deferred character of the
benefits provided hereunder or to maintain the tax-qualified status of the
RSIP.  In the event of any suspension or termination of the Plan or any portion
thereof, payment of affected Participants’ Accounts shall be made under and in
accordance with the terms of the Plan and the applicable elections (except that
the Plan Administrator may determine, in its sole discretion, to accelerate
payments to all such Participants if and to the extent that such acceleration is
permitted under Code Section 409A and regulations thereunder).

 

10.19          Delay of Payment for Specified Employees.  Notwithstanding any
provision of this Plan to the contrary, in the case of any Participant who is a
“specified employee” as of the date of such Participant’s Separation from
Service within the meaning of Code Section 409A(a)(2)(B)(i), no distribution
under this Plan may be made, or may commence, before the date which is six
months after such Participant’s Separation from Service Date (or, if earlier,
the date of the Participant’s death).

 

23

--------------------------------------------------------------------------------


 

10.20          Special Rule Regarding Election Changes On or Before December 31,
2008.  To the extent permitted under the provisions of Internal Revenue Service
Notice 2005-1, A-19(c) and subsequent related guidance, the Company may, in its
sole discretion, permit a Participant to modify an existing election with
respect to the timing and form of payment of the Participant’s Account
hereunder, including, in the Company’s discretion, amounts deferred under the
Tyco Deferred Compensation Plan that were vested as of December 31, 2004 and
would otherwise not be subject to the provisions of this Plan, without regard to
the limitations set forth in Section 8.2, so long as: (i) such modification is
made on or before December 31, 2008, (ii) such modified election is consistent
with the provisions of Sections 8.1 and 10.19 hereof, and (iii) the modified
election is made in a year prior to the year in which payment would have been
made hereunder but for such election.  Participants who are offered such an
election for amounts deferred under this Plan (or under a predecessor plan)
prior to the Restated Effective Date and who decline to make such an election
shall thereafter have that portion of their Account attributable to such
deferrals governed by the provisions of this Plan as in effect as of the
Restated Effective Date and any previous elections applicable thereto (except to
the extent otherwise required in order to comply with Code Section 409A).

 

24

--------------------------------------------------------------------------------
